Case 8:17-cv-00838-JLS-JDE Document 211 Filed 06/11/21 Page 1 of 1 Page ID #:8113



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:17-cv-00838-JLS-JDE                                         Date: June 11, 2021
  Title: In re: Kia Engine Litigation

   Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

               Melissa Kunig                                          N/A
               Deputy Clerk                                      Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

                Not Present                                      Not Present

  PROCEEDINGS: (IN CHAMBERS) ORDER REQUIRING STATUS REPORT

          On May 10, 2021, the Court ordered Class Counsel to provide a supplemental
  declaration with the results of Class Counsel’s audit of a statistically significant sample
  of Defendants’ claim denials, including the basis for the denials, the nature of
  documentation Defendants are requiring for claim approval, and other information
  addressing the propriety of the denials. (Final Approval Order, Docs. 201, 202.) Class
  Counsel timely submitted the required declaration with appropriate information. (Walsh
  Decl., Doc. 207.)
          In the declaration, Class Counsel found a high rate of Kia/Epiq claim denials
  requiring further review, and noted improper denials resulting from “(i) Epiq’s
  misinterpretation of the settlement; (ii) confusing and misleading feedback from Epiq to
  Class Members; and (iii) errors and/or oversights in reviewing the claim.” (Id. ¶ 10.)
  Class Counsel avers that they are continuing to work through these issues with Kia/Epiq.
  (Id. ¶ 14.)
          Accordingly, the Court ORDERS Class Counsel to submit a status report in ninety
  (90) days from the date of this Order, providing the Court with an update on Class
  Counsel’s continuing claims review.


                                                               Initials of Deputy Clerk: mku
  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          1
